DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 10-11, 14, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7/1, 8/7/1, 15/9, and 16/15/9 of U.S. Patent No. 10,742,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,742,451 B2
1
An apparatus comprising: 
a plurality of wires of a multi-wire bus configured to carry signals corresponding to symbols of a codeword of a vector signaling code; 
an interconnected resistor network connected to the plurality of wires of the multi-wire bus, the interconnected resistor network configured to receive the signals corresponding to the symbols of the codeword of the vector signaling code and to responsively generate combinations of the symbols of the codeword of the vector signaling code at a plurality of output nodes, the plurality of output nodes grouped into a plurality of pairs of sub-channel output nodes associated with respective sub-channels of a plurality of sub-channels; 








a plurality of differential transistor pairs, each differential transistor pair of the plurality of differential transistor pairs connected to a respective pair of sub-channel output nodes of the plurality of pairs of sub-channel output nodes and configured to generate a respective sub- channel output of a plurality of sub-channel outputs; and 

a plurality of mode-selection transistors configured to selectively decouple one or more wires from one or more output nodes of the plurality of output nodes.

An apparatus comprising: 
a plurality of wires of a multi-wire bus configured to carry signals corresponding to symbols of a codeword of a vector signaling code; 
an interconnected resistor network comprising a plurality of tunable resistors, the interconnected resistor network connected to the plurality of wires of the multi-wire bus, the interconnected resistor network configured to receive the signals corresponding to the symbols of the codeword of the vector signaling code and to responsively generate combinations of the symbols of the codeword of the vector signaling code at a plurality of output nodes, each output node of the plurality of output nodes connected to a respective two or more wires of the plurality of wires of the multi-wire bus via the plurality of tunable resistors, the plurality of output nodes grouped into a plurality of pairs of sub-channel output nodes associated with respective sub-channels of a plurality of sub-channels; and 
a plurality of differential transistor pairs, each differential transistor pair of the plurality of differential transistor pairs connected to a respective pair of sub-channel output nodes of the plurality of pairs of sub-channel output nodes and configured to generate a respective sub-channel output of a plurality of sub-channel outputs.
The apparatus of claim 1, further comprising a plurality of mode-selection transistors configured to selectively decouple one or more wires from one or more output nodes of the plurality of output nodes.

The apparatus of claim 1, wherein 













each output node of the plurality of output nodes is connected to a respective two or more wires of the plurality of wires of the multi-wire bus, each wire of the respective two or more wires connected via a respective resistor of a plurality of resistors of the interconnected resistor network.

an interconnected resistor network comprising a plurality of tunable resistors, the interconnected resistor network connected to the plurality of wires of the multi-wire bus, the interconnected resistor network configured to receive the signals corresponding to the symbols of the codeword of the vector signaling code and to responsively generate combinations of the symbols of the codeword of the vector signaling code at a plurality of output nodes, each output node of the plurality of output nodes connected to a respective two or more wires of the plurality of wires of the multi-wire bus via the plurality of tunable resistors, the plurality of output nodes grouped into a plurality of pairs of 

The apparatus of claim 3, wherein each resistor of the plurality of resistors has a tunable impedance.
7/1
an interconnected resistor network comprising a plurality of tunable resistors
9
The apparatus of claim 1, wherein the plurality of mode-selection transistors are configured to couple one respective wire of the plurality of wires of the multi-wire bus to a respective output node of the plurality of output nodes, and wherein each sub-channel output of the plurality of sub-channel outputs corresponds to a differential output across two wires of the plurality of wires of the multi-wire bus.
8/7/1
The apparatus of claim 7, wherein the plurality of mode-selection transistors are configured to couple one respective wire of the plurality of wires of the multi-wire bus to a respective output node of the plurality of output nodes, and wherein each sub-channel output of the plurality of sub-channel outputs corresponds to a differential output across two wires of the plurality of wires of the multi-wire bus.
11
A method comprising: 
receiving a plurality of signals via a plurality of wires of a multi-wire bus, the plurality of signals corresponding to symbols of a codeword of a vector signaling code; 
generating, using an interconnected resistor network connected to the plurality of wires of the multi-wire bus, a plurality of combinations of the symbols of the codeword of the vector signaling code on a plurality of output nodes, the plurality of output nodes comprising a plurality of pairs of sub-channel output nodes associated with respective sub-channels of a plurality of sub-channels; 










generating a plurality of sub-channel outputs using a plurality of differential transistor pairs, each differential transistor pair of the plurality of differential transistor pairs connected to a respective pair of sub-channel output nodes of the plurality of pairs of sub-channel output nodes; and 

selecting an operational mode via a plurality of mode-selection transistors, the plurality of mode-selection transistors selectively decoupling one or more wires from one or more output nodes of the plurality of output nodes.

A method comprising: 
receiving a plurality of signals via a plurality of wires of a multi-wire bus, the plurality of signals corresponding to symbols of a codeword of a vector signaling code; 
generating, using an interconnected resistor network connected to the plurality of wires of the multi-wire bus, a plurality of combinations of the symbols of the codeword of the vector signaling code on a plurality of output nodes, each output node of the plurality of output nodes is connected to a respective two or more wires of the plurality of wires of the multi-wire bus, each wire of the respective two or more wires connected via a respective tunable resistor of a plurality of tunable resistors of the interconnected resistor network, the plurality of output nodes comprising a plurality of pairs of sub-channel output nodes associated with respective sub-channels of a plurality of sub-channels; and 
generating a plurality of sub-channel outputs using a plurality of differential transistor pairs, each differential transistor pair of the plurality of differential transistor pairs connected to a respective pair of sub-channel output nodes of the plurality of pairs of sub-channel output nodes.
The method of claim 9, further comprising selecting an operational mode via a plurality of mode-selection transistors, the plurality of mode-selection transistors selectively decoupling one or more wires from one or more output nodes of the plurality of output nodes.

The method of claim 11, wherein 





each output node of the plurality of output nodes is connected to a respective two or more wires of the plurality of wires of the multi-wire bus, each wire of the respective two or more wires connected via a respective resistor of a plurality of resistors.
15/9
generating, using an interconnected resistor network connected to the plurality of wires of the multi-wire bus, a plurality of combinations of the symbols of the codeword of the vector signaling code on a plurality of output nodes, each output node of the plurality of output nodes is connected to a respective two or more wires of the plurality of wires of the multi-wire bus, each wire of the respective two or more wires connected via a respective tunable resistor of a plurality of tunable resistors of the interconnected resistor network, the plurality of output nodes comprising a plurality of pairs of sub-channel output nodes associated with respective sub-

The method of claim 14, wherein each resistor of the plurality of resistors has a tunable impedance.
15/9
each wire of the respective two or more wires connected via a respective tunable resistor of a plurality of tunable resistors of the interconnected resistor network
20
The method of claim 11, further comprising coupling one respective wire of the plurality of wires of the multi-wire bus to a respective output node of the plurality of output nodes, and wherein each sub-channel output of the plurality of sub-channel outputs corresponds to a differential output across two wires of the plurality of wires of the multi-wire bus.
16/15/9
The method of claim 15, further comprising coupling one respective wire of the plurality of wires of the multi-wire bus to a respective output node of the plurality of output nodes, and wherein each sub-channel output of the plurality of sub-channel outputs corresponds to a differential output across two wires of the plurality of wires of the multi-wire bus.


(1) Regarding claim 1:

(2) Regarding claims 3 and 5:
Claim 7/1 of US Patent 10,742,451 B2 discloses all subject matter of claims 3 and 5 as shown in the above comparison.
(3) Regarding claim 10:
Claim 8/7/1 of US Patent 10,742,451 B2 discloses all subject matter of claim 1 as shown in the above comparison.
(4) Regarding claim 11:
Claim 15/9 of US Patent 10,742,451 B2 discloses all subject matter of claim 11 as shown in the above comparison, thus claim 15/9 of US Patent 10,742,451 B2 anticipated claim 11.
(5) Regarding claims 14 and 16:
Claim 15/9 of US Patent 10,742,451 B2 discloses all subject matter of claims 14 and 16 as shown in the above comparison.
(3) Regarding claim 20:
Claim 16/15/9 of US Patent 10,742,451 B2 discloses all subject matter of claim 20 as shown in the above comparison.

Allowable Subject Matter
Claims 2, 4, 6-9, 12-13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mansur (US 6,226,330 B1) discloses an eigen-mode encoding of signals in a data group.
Shokrollahi et al. (US 2016/0013954 A1) discloses a vector signaling codes with increased signal to noise characteristic.
Tajalli (US 2017/0214374 Al) discloses a voltage sampler driver with enhanced high-frequency gain.
Mansur (US 7,167,523 B2) discloses a special derivative bus encoder and decoder.
Ulrich et al. (US 2016/0197747 Al) discloses a circuit for efficient detection of vector signaling codes for chip-to-chip communication.
Tajalli (US 9,148,087 B1) discloses a symmetric linear equalization circuit with increased-gain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/2/2021